Name: Commission Regulation (EEC) No 2253/80 of 28 August 1980 laying down for the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/ 12 Official Journal of the European Communities 29 . 8 . 80 COMMISSION REGULATION (EEC) No 2253/80 of 28 August 1980 laying down (or the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes Whereas technical conditions for the approval of distillers must be laid down ; whereas it is also neces ­ sary to make provision for withdrawal of approval from the distiller in the event of default by the latter for reasons other than force majeure or unavoidable accident ; Whereas the intervention agencies referred to in Article 8 of Council Regulation (EEC) No 343/79 must be informed of the progress of the distillation operations and must in particular know the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas Article 41 (4) of Regulation (EEC) No 337/79 lays down the conditions under which the derogations provided for in paragraph 1 apply to the varieties included as both wine grapes and table grapes in the classification for a given administrative unit ; whereas those conditions must ensure that the quantities of wine obtained from the said exempted varieties corres ­ pond to the quantities normally used for wine ­ making ; whereas Commission Regulation (EEC) No 2078/76 (5) laid down that the Member States must determine those quantities by taking as a reference period the wine-growing years 1969/70 to 1975/76 ; whereas, since the object of Article 41 (4) of the said Regulation (EEC) No 337/79 is to maintain the existing state of affairs, the levels fixed by the Member States for the wine-growing year 1976/77 in accor ­ dance with Regulation (EEC) No 2078/76 should be retained for the wine-growing year 1980/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Articles 41 (4) and 65 thereof, Whereas final dates must be set for the submission of applications pursuant to the second subparagraph of Articles 1 ( 1 ) of Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing the distillation of wines (3), as last amended by Regulation (EEC) No 1 99 1 /80 (4) ; whereas final dates should also be set for the approval of applica ­ tions and for the distillation operation in question , so as to facilitate control measures ; Whereas those wishing to conclude a distillation contract need to be informed in good time whether their application has been approved ; Whereas it is necessary to specify what points must be covered by the distillation contracts ; Whereas the prices of wines which go for distillation are such as to prevent the products obtained by such distillation from being marketed on normal terms ; whereas it is therefore necessary to provide aid and to fix the amount thereof, including normal costs, at a level which enables such products to be marketed ; Whereas under Article 4 of the aforesaid Regulation aid is to be paid to the producer in two instalments ; whereas, if the producer is to receive all the aid in good time, it should be stipulated that payment of the second instalment must be made within 30 days of distillation ; Whereas it is necessary to set the price of the product of the distillation of wine produced from table grapes supplied to the intervention agency and to determine the share to be borne by the Guarantee Section of the EAGGF in the expenditure to be incurred by the inter ­ vention agencies in accordance with the criteria laid down by Articles 4a and 4b respectively of Regulation (EEC) No 343/79 ; HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down in respect of the wine ­ growing year 1980/81 detailed rules for the distillation of wine produced from table grapes, pursuant to Article 41 of Regulation (EEC) No 337/79 .(') OJ No L 54, 5 . 3 . 1979, p. 1 .(2 ) OJ No L 195 , 29 . 7 . 1980 , p. 6 . (3 ) OJ No L 54, 5 . 3 . 1979, p . 64. H OJ No L 195, 29 . 7 . 1980, p. 8 . (5 ) OJ No L 233, 24. 8 . 1976, p. 20 . 29. 8 . 80 Official Journal of the European Communities No L 227/ 13 Article 2 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be submitted before 15 January 1981 . 2. The intervention agency referred to in Article 8 of Regulation (EEC) No 343/79 shall inform the contracting parties, at the latest 1 5 days after receipt of the application for approval of the distillation contract, whether the application has been approved . 3. Distillation operations shall take place between 15 September 1980 and 30 June 1981 . Article 3 1 . The contracts referred to in Article 1 of Regula ­ tion (EEC) No 343/79 shall indicate : (a) the quantity, colour and actual alcoholic strength of the wines to be distilled ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or the business name of the distillery ; (e) the address of the distillery. 2. The person on whose account distillation is carried out shall be treated on the same basis as the distiller. Article 4 1 . The buying-in price, as determined pursuant to the second subparagraph of Article 41 (2) of Regula ­ tion (EEC) No 337/79, shall be 1-26 ECU per % vol alcohol per hectolitre . 2 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 343/79 shall be :  0-58 ECU per % vol alcohol per hectolitre if the wine has been processed into a product specified in the first indent of Article 2 (3) of that Regula ­ tion,  0-50 ECU per % vol alcohol per hectolitre if the wine has been processed into a product specified in the second indent of Article 2 (3) of that Regula ­ tion . 3 . Payment pursuant to Article 4 ( 1 ) and (3) of Regu ­ lation (EEC) No 343/79 must be made at the latest 30 days after the requisite conditions have been fulfilled. 4. In the case referred to in Article 4 (5) of Regula ­ tion (EEC) No 343/79, payment of the minimum buying-in price shall be made at the latest 30 days after the total quantity of wine mentioned in the contract has entered the distillery. 5 . In the case referred to in Article 4 (6) of Regula ­ tion (EEC) No 343/79 , payment of the minimum buying-in price shall be made at the latest 30 days after the total quantity of wine mentioned in the contract has been distilled . If the competent interven ­ tion agency of a Member State has not decided to make general use of the option provided for in the said Article 4 (6), the distiller may make use of that option only after obtaining the producer's agreement. Article 5 1 . A distiller who intends to supply to the interven ­ tion agency the product of the distillation of wine obtained from table grapes in accordance with the provisions of Article 4a ( 1 ) of Regulation (EEC) No 343/79 shall notify the said agency of his intention not later than 30 June 1981 , at the same time furnishing the proof referred to in Article 4a (2) of that Regulation . 2 . The product of the distillation of wine obtained from table grapes shall be delivered by the distiller to the intervention agency not later than 31 August 1981 . 3 . The price of the product of distillation delivered to the intervention agency shall be 1 -65 ECU per % vol per hectolitre . 4. The share of the Guarantee Section of the EAGGF in expenditure incurred by intervention agen ­ cies, as referred to in Article 4b ( 1 ) of Regulation (EEC) No 343/79, shall be 0-58 ECU per % vol of alcohol per hectolitre. Article 6 1 . In order to be approved within the meaning of Article 7 of Regulation (EEC) No 343/79, distillers must be capable of processing the wine into a product of an alcoholic strength of 86 % vol or more, or into a product of an alcoholic strength of 85 % vol Or less . 2. Approval shall be withdrawn, except in cases of force majeure or unavoidable accident, if the distiller does not pay the buying-in price to the producer or does not fulfil his obligations under Community provi ­ sions . Article 7 Those quantities of wine, as determined by the Member States for the wine-growing year 1976/77 in accordance with Article 5 of Regulation (EEC) No 2078/76, which have been made from grapes of the varieties included as both wine grapes and table grapes the classification for a given administrative unit shall be exempt from the obligation laid down in Article 41 ( 1 ) of Regulation (EEC) No 337/79 . Article 8 Member States shall take the necessary steps to ensure that the provisions of this Regulation are applied, and in particular shall institute controls to prevent wine produced from table grapes from being used for purposes other than distillation . To that end any Member State may provide for separate vinification and the use of an indicator. No L 227/ 14 Official Journal of the European Communities 29. 8 . 80  the quantities of product, expressed as pure alcohol , stated in the declaration referred to in Article 5,  the quantities of product, expressed as pure alcohol , which have been delivered to the interven ­ tion agency. 3 . The Member States shall notify the Commission, not later than 31 October 1981 , of any case where a distiller has not fulfilled his obligations and the measures taken in consequence thereof. Article 9 1 . Distillers shall send to the intervention agency, at the latest by the 10th day of each month, a return of the quantities of wine of table grapes distilled during the preceding month , indicating the quantities (expressed in terms of pure alcohol) and the products obtained, showing separately the products referred to in the first indent of Article 2 (3) of Regulation (EEC) No 343/79 and those referred to in the second indent of that paragraph . 2 . Member States shall inform the Commission by telex, at the latest by the 20th of each month in respect of the preceding month , of :  the quantites of wine covered by approved distilla ­ tion contracts,  the quantities of wine distilled and the quantities, expressed as pure alcohol, of products obtained, broken down in accordance with paragraph 1 , Article 10 This Regulation shall enter into force on 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel , 28 August 1980 . For the Commission Finn GUNDELACH Vice-President